Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 and 16-21 are pending in this application. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement, filed on 01/27/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
 
4.	Note that claim 13 was missing from the original claim set dated 02/05/2020 and the amended claim set dated 10/19/20.  During preparing the previous Office Action, the examiner found out that the claims are not in order. Applicants missed claim 13 from both claim sets.  In order to expedite prosecution, the examiner will consider claim 13 as a deleted claim.    

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: In order to fix a typographical error in numbering the claims, the claim status should include missing claim 13.

At page 3, replace the claim status “14-15. (Cancelled)” with --13-15. (Cancelled)--.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 16, 2021